DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0073127 Al to Zhan et al. .

Referring to Applicant’s independent claim 1, Zhan teaches a method of forming a cutting element, the method comprising: subjecting a mixture of diamond grains (pars. [0053], [0062], [0064] of Zhan) and a fluoride, such as CaF2, SrF2 and ZnF2 (par. [0044] of Zhan) to high temperature high pressure conditions (pars. [0068-69] of Zhan) to form a sintered diamond table (pars. [0064], [0068-69] of Zhan) comprising interbonded grains of diamond and a fluoride within interstitial spaces in the sintered diamond table (pars. [0064], [0068-69] of Zhan).
Although Zhan teaches utilizing a fluoride such as CaF2, SrF2 and ZnF2 (par. [0044] of Zhan), Zhan does not teach explicitly the fluoride is “lithium fluoride” according to Applicant’s claim language.
However, Toshiba teaches a lubricating sintered body (See Abstract of Toshiba).  In carrying out the method disclosed therein, Toshiba teaches combining two or more single compounds in carbides, nitrides, and oxides of Zr, Hf, Th, V, Nb, and Ta, or combine these mutual solid solutions, or even mutual solid solutions and single compounds (page 4, ll. 150-154 of Toshiba).  Toshiba teaches further the solid solution mixture may be combined with graphite, hexagonal boron nitride, lead oxide, calcium fluoride, barium fluoride, lithium fluoride, silicon nitride, Ti, Zr, Ta, W (page 4, ll. 154-155 of Toshiba).  In carrying out the sintering process, Toshiba teaches the temperature rises to 1500 ° C to 1800 ° C by non-pressurizing sintering or pressure sintering in a non-oxidizing atmosphere such as Ar (page 4, ll. 157-159 of Toshiba).  In addition, Toshiba teaches the strength of the sintered body can be increased by treating with hot hydrostatic pressure (HIP) after sintering in this way (page 4, ll. 159-161 of Toshiba).  There is a 2, SrF2 and ZnF2, of Zhan can be substituted with the fluoride, such as lithium fluoride, of Toshiba.  Both Zhan and Toshiba teach utilizing fluorides, such as CaF2, SrF2 and ZnF2 (par. [0044] of Zhan) and calcium fluoride, barium fluoride, and lithium fluoride (page 4, ll. 154-155 of Toshiba) when fabricating sintered composite bodies (par. [0053] of Zhan; See Abstract of Toshiba).  And, Zhan and Toshiba teaches those sintered composite bodies comprise cubic boron nitride (par. [0053] of Zhan; See Abstract of Toshiba), while Zhan teaches further the sintered composite body may comprise diamond too (par. [0053] of Zhan).  As Zhan and Toshiba teach fluorides can be utilized whether fabricating sintered composite bodies comprising cubic boron nitride or diamond (par. [0053] of Zhan; See Abstract of Toshiba), and Toshiba teaches the suitability and equivalence of calcium fluoride and lithium fluoride for use in fabricating sintered composite bodies comprising cubic boron nitride or diamond (par. [0044] of Zhan; page 4, ll. 154-155 of Toshiba), a person having ordinary skill in the art at the time the invention was made would be motivated to modify the teachings of Zhan and substitute the fluoride, such as CaF2, SrF2 and ZnF2 of Zhan (par. [0044] of Zhan) with a fluoride, such as lithium fluoride of Toshiba (page 4, ll. 154-155 of Toshiba).  A person having ordinary skill in the art at the time the invention was made would be motivated to do so given Zhan and Toshiba teach fluorides can be utilized whether fabricating sintered composite bodies comprising cubic boron nitride or diamond (par. [0053] of Zhan; See Abstract of Toshiba), and Toshiba teaches the suitability and equivalence of calcium fluoride and lithium fluoride for use in fabricating sintered composite bodies comprising cubic boron nitride or diamond (par. [0044] of Zhan; page 4, ll. 154-155 of Toshiba).

Referring to Applicant’s claim 2, Zhan as modified by Toshiba teaches the method further comprises, prior to subjecting the mixture of diamond grains and lithium fluoride to high temperature high pressure conditions (pars. [0068-69] of Zhan), combining the diamond grains with the lithium fluoride to form a powder mixture comprising the diamond grains and the lithium fluoride substantially homogeneously dispersed on the diamond grains (pars. [0041-42], [0044-45], [0053] of Zhan), and wherein subjecting the mixture of diamond grains and lithium fluoride to high temperature high pressure conditions comprises subjecting the powder mixture to high temperature high pressure conditions (pars. [0068-69] of Zhan).

Referring to Applicant’s claim 5, Zhan as modified by Toshiba teaches subjecting a mixture of diamond grains and lithium fluoride to high temperature high pressure conditions comprises subjecting a mixture of diamond grains, lithium fluoride, and at least one catalyst material to high temperature high pressure conditions (pars. [0064], [0067-69] of Zhan).

Referring to Applicant’s claim 6, Zhan as modified by Toshiba teaches the method further comprises removing a portion of the lithium fluoride from interstitial spaces between the diamond grains (par. [0064] of Zhan).

Referring to Applicant’s claim 7, Zhan as modified by Toshiba teaches removing a portion of the lithium fluoride from interstitial spaces between the diamond grains comprises reacting fluorine of the lithium fluoride with at least one catalyst material in the mixture (pars. [0045], [0064] of Zhan).

Referring to Applicant’s claim 8, Zhan as modified by Toshiba teaches subjecting a mixture of diamond grains and lithium fluoride to high temperature high pressure conditions comprises subjecting a mixture of diamond grains, lithium fluoride, and silicon to high temperature high pressure conditions (pars. [0064], [0067-69] of Zhan).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0073127 Al to Zhan et al. (hereinafter "Zhan") in view of JP 6060965 A to Toshiba Tungaloy Co. Ltd. (hereinafter "Toshiba") (copy of English language mechanical translation included herewith) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2011/0052803 Al to Bao et al. (hereinafter “Bao”).

Referring to Applicant’s claims 3 and 4, although Zhan as modified by Toshiba teaches subjecting the mixture of diamond grains and lithium fluoride to high temperature high pressure conditions comprises subjecting the powder mixture to high temperature high pressure conditions (pars. [0064], [0068-69] of Zhan), Zhan as modified by Toshiba does not teach explicitly the method further comprises “combining the diamond grains with the lithium fluoride comprises dispersing the lithium fluoride in an organic solvent” according to Applicant’s dependent claim 3 and “prior to subjecting the mixture of diamond grains and lithium fluoride to high temperature high pressure conditions, combining the diamond grains with the lithium fluoride in at least one solvent to form a slurry; and subjecting the slurry to a spray-drying process to form a powder mixture” according to Applicant’s dependent claim 4.
. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0073127 Al to Zhan et al. (hereinafter "Zhan") in view of JP 6060965 A to Toshiba Tungaloy Co. Ltd. (hereinafter "Toshiba") (copy of English language mechanical translation included herewith) as applied to claim 1 above, and further in view of United States Patent No. 5,370,195 to Keshavan et al. (hereinafter “Keshavan”).

Referring to Applicant’s claim 9, although Zhan as modified by Toshiba teaches subjecting a mixture of diamond grains and lithium fluoride to high temperature high pressure sintering process (pars. [0064], [0068-69] of Zhan), Zhan as modified by Toshiba does not teach explicitly the high temperature high pressure process comprises “subjecting the mixture to a temperature greater than about 1,500.degree. C. and a pressure greater than about 5.0 GPa” according to Applicant’s claim language.
.

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1, 2 and 5-8 under 35 USC 103, Applicant asserts Zhan and Toshiba does not teach or suggest the claim limitation “subjecting a mixture of diamond grains and lithium fluoride to high temperature high pressure conditions to form a sintered diamond table…” of independent claim 1.  In particular, Applicant asserts Zhang teaches providing a coating that functions as a sintering aid for a cermet composite and the coating includes various constituents but not specifically lithium fluoride.  Applicant asserts Toshiba teaches using a cermet base material formed from at least two carbides, nitrides and oxides of Ti, Zr, Hf, Th, V, Nb and Ta and a dispersed phase of graphite, boron nitride, lead oxide, calcium fluoride, barium fluoride, lithium fluoride, nitrogen nitride.  Applicant asserts further Zhan as modified by Toshiba at most teaches a combination of a cermet material and lithium fluoride.  Applicant asserts further yet diamond has a different composition than a cermet material and is not a combination two types of carbides, nitrides, and oxides.  Applicant asserts neither Zhan nor Toshiba teach a combination of fluorides and diamond, much less a combination of diamond and lithium fluoride.  With respect to the rejection of claims 6 and 7 specifically, Applicant asserts the combination of Zhan and Toshiba does not teach lithium fluoride in the interstitial spaces between diamond grains, but rather lithium fluoride intermixed in a cermet material.  Applicant asserts further Zhan does not teach including fluorides in the polycrystalline diamond, much less removing fluorides from the polycrystalline diamond or reacting fluorine with a catalyst to remove the fluorides.  And, Applicant asserts Toshiba does not cure the deficiencies of Zhan.  With respect to the rejection of claims 3 and 4 under 35 USC 103, Applicant relies on their arguments in support of independent claim 1 and asserts the Bao reference does not cure the deficiencies of Zhan and Toshiba references.  With respect to the rejection of claim 9 under 35 USC 103, Applicant relies on their arguments in support of 
Examiner disagrees.  The Zhan reference teaches ceramic materials generally used in the cutting tool industry include metal carbides, borides, silicides, nitrides, and diamond (par. [0037] of Zhan).  Zhan teaches cermet materials are materials that comprise both a ceramic material and a metal material (par. [0037] of Zhan).  Zhan teaches an example cermet material is cemented tungsten carbide (WC-Co) that is made from tungsten carbide (WC) grains and cobalt (Co) (par. [0037] of Zhan).  Zhan teaches another class of cermet materials is polycrystalline diamond (PCD) and polycrystalline cBN (PCBN) that have been synthesized by high temperature/high pressure processes, for example (par. [0037] of Zhan).  Contrary to Applicant’s remarks, Zhan teaches explicitly polycrystalline diamond is known as another class of cermet materials.  As a result, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate polycrystalline diamond is a cermet material.  Next, Zhan also teaches explicitly the coating itself, e.g., CaF2, SrF2 and ZnF2 (par. [0044] of Zhan), may be a reagent or catalyst that functions as a sintering aid in the formation of a cermet composite (par. [0045] of Zhan).  As Zhan teaches coating diamond grains with a coating such as CaF2, SrF2 and ZnF2, as a sintering aid (pars. [0044-45] of Zhan), and Toshiba teaches fabricating a sintering composite body using calcium fluoride, barium fluoride and lithium fluoride along (page 4, ll. 154-155 of Toshiba), a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate calcium fluoride, strontium fluoride and zinc fluoride of Zhang can be substituted with any one of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731